Citation Nr: 0702648	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-00 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased initial rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and V.M.


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from April 1960 to May 1963.

This claim comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that granted service connection for the 
appellant's PTSD and assigned a 30 percent evaluation, 
effective from October 10, 2001.

Following the receipt of additional evidence, this rating was 
subsequently increased to 50 percent disabling, with an 
effective date of October 10, 2001, the date the appellant's 
claim for a rating increase was received, by a September 2005 
rating decision.  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that a decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, the appellant's appeal of the 
assigned disability evaluation for her PTSD continues.


FINDINGS OF FACT

1.  The appellant's PTSD is manifested by frequent panic 
attacks and intrusive thoughts, increased frustration and 
irritability, claustrophobia, depression with crying spells, 
difficulty concentrating, irregular sleep patterns, increased 
anger, isolative behavior and suicidal thoughts. 

2.  The appellant's PTSD is not manifested by total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

3.  Referral for extraschedular consideration is not 
warranted in this case.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for service-
connected PTSD have been met during the entire appeal period.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.125, 4.130, 
including Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of an April 2002 
letter from the RO to the appellant.  This letter informed 
her of what evidence was required to substantiate her claim 
and of her and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  This letter was 
issued before the initial adjudication of this claim in 
October 2002, and there is therefore no prejudicial timing 
defect under Pelegrini, especially where the appellant has 
since been provided opportunities to respond to this VCAA 
notification prior to the readjudication of her claim in the 
subsequent October 2004 statement of the case (SOC), 
September 2005 rating decision, and September 2005 
supplemental statement of the case (SSOC).

The Board also notes that, during the pendency of this 
appeal, the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The appellant was provided with notice as to the means by 
which a disability rating and effective date for any 
disability benefit award on appeal are determined as part of 
a March 2006 letter from the RO.  Therefore, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as post-service 
VA medical center treatment records.  The report from an 
October 2002 VA examination is also included.  The appellant 
was afforded the opportunity for a personal hearing at the RO 
before a member of the Board, which was held on May 4, 2006.  
As part of the hearing, the appellant testified that she had 
given VA all of the evidence in her possession that pertained 
to her claim.  The transcript of that hearing has been 
included and reviewed as part of the Board's review of the 
appellant's claim.  The Board has also carefully reviewed the 
appellant's statements and concludes that she has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to the disability, except as noted below.

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54.

A disability rating of 50 percent will be assigned for PTSD 
when a claimant experiences occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A disability rating of 70 percent will be assigned for PTSD 
when a claimant experiences occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.

Service connection was granted for PTSD, which was rated 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411, effective October 10, 2001, the date the 
appellant's claim was filed.  The appellant's post-service VA 
medical center treatment records and private medical 
treatment records have been obtained and are part of the 
appellant's file, as are the results of an October 2002 VA 
examination.  These records reflect that the appellant 
reported experiencing frequent panic attacks, frequent 
intrusive thoughts, increased frustration and irritability, 
claustrophobia, depression with crying spells, difficulty 
concentrating to the point where it interfered with her 
performance of tasks, irregular sleep patterns, greatly 
increased anger, and practicing isolative behaviors.  Her 
Global Assessment of Functioning scores were consistently 
evaluated by medical professionals as being between 51-60, 
which is reflective of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
The record also demonstrates that the appellant has not 
sought medical treatment on a consistent basis for her PTSD, 
although she has met with her VA therapist at least every six 
months.  On at least one occasion in March 2004, the 
therapist opined that the appellant's PTSD remained 
disruptive to her functioning.

At the hearing, the appellant testified that she experienced 
weekly panic attacks, as well as angry outbursts, recurring 
nightmares, depression with frequent crying episodes, some 
suicidal thoughts, and claustrophobia that kept her from 
riding in elevators and that required her to sleep with a 
light on.  She reported a lack of desire to be involved 
socially, including being no longer able to participate in a 
funeral color guard detail because she was unable to sit in a 
church for the funeral services without having a panic 
attack.  She also complained of a lack of concentration and 
being easily distracted, to the point where her anger keeps 
her from being able to concentrate on other things she needs 
to do.  She had not worked full-time in two years, although 
she worked as a cemetery groundskeeper for fourteen years 
before that, which she was able to do because of the nature 
of her position, which enabled her to work completely alone 
and outdoors.  Finally, she also testified that she was 
easily and excessively angered over small things such as her 
dog being in the trash, moved gardening equipment, and 
becoming frustrated making beds.  She recalled an incident 
where she yanked a shelf off the wall in response to some 
coffee overrunning the mug she had placed under the coffee 
pot, which scared both her daughter and her three small 
grandchildren and broke several items that were on the shelf 
at the time.  However, the appellant also testified that she 
saw her brother on a daily basis, and the record reflects 
that she was in regular contact and maintained a relationship 
with her daughter and grandchildren, who live out of state.

The appellant's friend of twenty years also testified at the 
hearing, and she said that the appellant's concentration 
problems made the appellant frustrated and angry to the point 
where she "just kind of blows up and she loses it," that 
the appellant isolated herself from everybody and everything, 
that she seemed to be getting worse by the day, particularly 
in regard to her depression, and that she believed the 
appellant was more suicidal than might have been obvious to 
other people.  

Giving the appellant the benefit of the doubt, the record 
contains evidence of the presence of suicidal thoughts, near-
continuous panic or depression that affects her ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), and difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  As such, her symptoms more closely approximate a 
70 percent rating for PTSD.  

However, the evidence is devoid of any report or description 
of any symptom of PTSD which would meet a criterion for an 
evaluation in excess of 70 percent at any time during the 
pendency of this claim.  The evidence does not reflect that 
the appellant has demonstrated gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting herself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or her own name at any time.  As such, a higher 
evaluation of 100 percent is not warranted.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The appellant has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).

ORDER

Entitlement to an increased initial rating of 70 percent for 
PTSD is granted during the entire appeal period, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


